                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MERCEDES VALENTINO FLEMISTER,

                      Petitioner,
                                                   Case No. 2:16-cv-13126
v.                                                 Honorable Victoria R. Roberts

CARMEN D. PALMER,

                Respondent.
__________________________________/

                            OPINION AND ORDER
            DENYING THE PETITION FOR WRIT OF HABEAS CORPUS,
            DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY,
            AND GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Mercedes Valentino Flemister filed a pro se habeas corpus petition

challenging his state convictions for first-degree (felony) murder, Mich. Comp. Laws §

750.316(1)(b), two counts of armed robbery, Mich. Comp. Laws § 750.529, first-degree

home invasion, Mich. Comp. Laws § 750.110a(2), unlawfully driving away an

automobile, Mich. Comp. Laws § 750.413, felon in possession of a firearm, Mich. Comp.

Laws § 750.224f, and possession of a firearm during the commission of a felony, Mich.

Comp. Laws § 750.227b. Petitioner alleges that his trial attorney was ineffective and

that the trial court violated his right of confrontation by allowing the jury to hear

testimony about his co-defendant’s statements to a relative.

       The State argues in its answer that Petitioner’s ineffective assistance of counsel

claim lacks merit and that the Michigan Court of Appeals reasonably rejected the claim.

The State also argues that Petitioner was not denied his right of confrontation and that
any error was harmless. The Court agrees that Petitioner’s claims do not warrant

habeas relief. Accordingly, the Court will deny the petition.

                                     I. Background

        The Michigan Court of Appeals summarized the facts leading to Petitioner’s

arrest and convictions as follows:

        On December 7, 2011, defendant and his half-brother Dale Freeman
        embarked on a crime spree in Detroit. First, they stole a minivan. They
        then robbed a woman, at gunpoint, at a gas station. Finally, while looking
        for other victims, they saw a lone man walking down the street to work.
        Defendant and Freeman abducted the man and forced him to take them to
        his home. After arriving at his house, defendant went inside with the
        victim, while Freeman remained in the stolen car. 1 In the course of [a]
        robbery, defendant shot the victim, killing him.
                ....

        The wife of the murder victim unequivocally identified defendant as her
        husband's assailant in court, and the victim of the gas station robbery
        identified defendant as the man that robbed her. The police . . . found
        defendant's fingerprint on a roll of tape in the car used in the crimes.
        Moreover, defendant’s cousin . . . testified that defendant told him that
        defendant and Freeman stole a car, searched for robbery victims,
        abducted the homeowner, robbed the homeowner in his home, and shot
        him.

People v. Flemister, No. 317459, 2014 WL 7441311, at *1, *2 (Mich. Ct. App. Dec. 30,

2014) (footnote in original) (emphasis omitted).

        Petitioner was extradited from Texas about six months after the crimes. He and

Freeman were tried jointly before a single jury in Wayne County Circuit Court. Neither

one testified. Petitioner did not present witnesses. His defense was that the

prosecution did not prove its case beyond a reasonable doubt. Defense counsel argued


1   Freeman was rendered paraplegic by gunshot wounds after an altercation in 2010.

                                             2
to the jury that the photo show-up was tainted, the man in the surveillance video at the

gas station did not resemble Petitioner, the victims’ description of the perpetrator did not

match Petitioner, no independent evidence corroborated the identifications, and

Petitioner’s cousin, Spencer Flemister, was not a credible witness because he got a

good deal for testifying against the defendants.

       Freeman’s only witness was his, and Petitioner’s, mother (Diana Flemister) who

testified that, since Freeman’s spinal-cord injury in 2010, she was his care-giver and

that Freeman was always at home with her. Mrs. Flemister testified that Petitioner did a

lot of truck driving and was living out of state or traveling between Texas and Detroit at

the time of the crimes.

       Freeman’s defense was that he was present during the crimes, but that he did

not assist in committing them, and that he did not know the other person intended to

commit the crimes. He also maintained, like Petitioner, that their cousin Spencer was

not believable.

       On June 19, 2013, the jury found Petitioner guilty, as charged, of first-degree

(felony) murder, two counts of armed robbery, first-degree home invasion, unlawfully

driving away an automobile, felon in possession of a firearm, and possession of a

firearm during the commission of a felony. 2 On July 3, 2013, the trial court sentenced

Petitioner to two years in prison for possession of a firearm during the commission of a

felony, followed by life imprisonment for the murder and concurrent prison terms of 75 to


2 The jury found Freeman guilty of the same crimes, with the exception of the firearm
offenses, for which he was not charged.

                                             3
150 years for the two robberies, ten to twenty years for the home invasion, and three to

five years for being a felon in possession of a firearm and unlawfully driving away an

automobile.

       In an appeal of right, Petitioner argued through appellate counsel that his trial

attorney was ineffective and that the trial court erred by allowing his cousin to testify

about Freeman’s statements to their cousin regarding Petitioner’s involvement in the

crimes. Petitioner argued in a pro se supplemental brief that the prosecutor’s

comments about Petitioner being visible in a photograph and surveillance video

encroached on the province of the jury.

       While the appeal remained pending, Petitioner moved to remand his case to the

trial court for an evidentiary hearing on his claim about trial counsel. 3 The Michigan

Court of Appeals granted the motion for a remand and retained jurisdiction. See People

v. Flemister, No. 317459 (Mich. Ct. App. Apr. 16, 2014). Petitioner subsequently moved

for a new trial. The trial court held an evidentiary hearing and denied the motion for a

new trial.

       The Michigan Court of Appeals affirmed Petitioner’s convictions. See Flemister,

2014 WL 7441311. The Michigan Supreme Court denied his subsequent application for


3 In Michigan, an evidentiary hearing on a claim of ineffective assistance of counsel is
called a Ginther hearing. See People v. Ginther, 390 Mich. 436, 441-42; 212 N.W.2d
922, 924 (1973) (stating that, “[w]hen a defendant asserts that his assigned lawyer is
not adequate or diligent or asserts . . . that his lawyer is disinterested, the judge should
hear his claim and, if there is a factual dispute, take testimony and state his findings and
conclusion.”).



                                              4
leave to appeal because it was not persuaded to review the issues. See People v.

Flemister, 497 Mich. 1029; 863 N.W.2d 53 (2015). On August 29, 2016, Petitioner filed

his habeas corpus petition.

                                 II. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) requires

federal habeas petitioners who challenge

       a matter “adjudicated on the merits in State court” to show that the
       relevant state court “decision” (1) “was contrary to, or involved an
       unreasonable application of, clearly established Federal law,” or (2) “was
       based on an unreasonable determination of the facts in light of the
       evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
       Deciding whether a state court’s decision “involved” an unreasonable
       application of federal law or “was based on” an unreasonable
       determination of fact requires the federal habeas court to “train its
       attention on the particular reasons—both legal and factual—why state
       courts rejected a state prisoner’s federal claims,” Hittson v. Chatman, 576
       U.S. ––––, ––––, 135 S.Ct. 2126, 2126, 192 L.Ed.2d 887 (2015)
       (GINSBURG, J., concurring in denial of certiorari), and to give appropriate
       deference to that decision, Harrington v. Richter, 562 U.S. 86, 101–102,
       131 S.Ct. 770, 178 L.Ed.2d 624 (2011).

Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018). When, as in this case, the last state

court to decide a prisoner’s federal claim explains its decision on the merits in a

reasoned opinion, “a federal habeas court simply reviews the specific reasons given by

the state court and defers to those reasons if they are reasonable.” Id. at 1192.

       “[A] federal habeas court may not issue the writ simply because that court

concludes in its independent judgment that the relevant state court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application must

also be unreasonable.” Williams v. Taylor, 529 U.S. 362, 411 (2000).


                                             5
       “AEDPA thus imposes a ‘highly deferential standard for evaluating state court

rulings,’ Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997), and ‘demands that state court

decisions be given the benefit of the doubt,’ Woodford v. Visciotti, 537 U.S. 19, 24

(2002) (per curiam).” Renico v. Lett, 559 U.S. 766, 773 (2010). In fact, “[a] state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Richter, 562 U.S. at 101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

To obtain a writ of habeas corpus from a federal court, a state prisoner must show that

the state court’s ruling on his or her claim “was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.

       “[R]eview under § 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181

(2011). “Furthermore, state findings of fact are presumed to be correct unless the

defendant can rebut the presumption by clear and convincing evidence.” Baze v.

Parker, 371 F.3d 310, 318 (6th Cir.2004) (citing 28 U.S.C. § 2254(e)(1)).

                                        III. Analysis

A. Alleged Ineffective Assistance of Counsel

       Petitioner alleges that his trial attorney was ineffective because the “attorney’s

performance amounted to no lawyering at all.” Pet. at 4. More specifically, Petitioner

contends that his trial attorney (1) fell asleep several times during the trial, (2) did not

move to suppress the photo array presented to the victims even though the array

                                               6
violated protocol, (3) failed to request a separate trial, or at least a separate jury, for

him, and (4) did not object to the introduction of fingerprint evidence that violated

accepted scientific principles. Id. Petitioner argues that prejudice may be presumed

without any inquiry into actual performance because he was deprived of counsel at a

critical stage and because defense counsel failed to subject the prosecution’s case to

meaningful adversarial testing. Brief in Support of Pet., at 15-17.

       The Michigan Court of Appeals determined that these claims were meritless

and/or contradicted by the record. The Court of Appeals concluded that Petitioner

utterly failed to demonstrate that his lawyer’s representation fell below an objective

standard of reasonableness. The Court of Appeals also stated that, because the

prosecution presented overwhelming evidence of Petitioner’s guilt, Petitioner was

unable to show that the result of the proceeding would have been different were it not

for counsel’s unprofessional errors.

       1. Legal Framework

       Petitioner argues that prejudice must be presumed because defense counsel’s

failures deprived him of meaningful adversarial testing and the assistance of counsel at

a critical stage. The Supreme Court stated in United States v. Cronic, 466 U.S. 648,

658-59 (1984), that no specific showing of prejudice is required if the accused was

denied counsel at a critical stage of his trial or if counsel failed to subject the

prosecution’s case to meaningful adversarial testing.

       The record indicates that defense counsel actively represented Petitioner. He

made pretrial motions, participated in voir dire, made an opening statement, cross-

                                               7
examined witnesses, made appropriate objections during trial, provided advice to

Petitioner on a possible defense and whether to testify, and made a closing argument.

Given defense counsel’s active participation at Petitioner’s trial, Cronic’s presumption of

prejudice for the constructive denial of counsel does not apply here. Instead, the

“clearly established Federal law” is Strickland v. Washington, 466 U.S. 668 (1984).

       To prevail on a claim of ineffective assistance of counsel under Strickland, a

defendant must show “that counsel’s performance was deficient” and “that the deficient

performance prejudiced the defense.” Id. at 687. The deficient-performance prong

“requires showing that counsel made errors so serious that counsel was not functioning

as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. “[T]he

defendant must show that counsel’s representation fell below an objective standard of

reasonableness. Id. at 688.

       The “prejudice” prong “requires showing that counsel’s errors were so serious as

to deprive the defendant of a fair trial, a trial whose result is reliable.” Id. at 687. A

defendant must demonstrate “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694.

       “The standards created by Strickland and § 2254(d) are both ‘highly deferential,’

and when the two apply in tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105

(internal and end citations omitted). “When § 2254(d) applies, the question is not



                                               8
whether counsel’s actions were reasonable. The question is whether there is any

reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

       2. Application

              a. Falling Asleep at Trial

       Petitioner contends that his trial attorney fell asleep several times during his trial

and was unable to assist him properly. Petitioner raised the same contention at the

Ginther hearing in state court, but he stopped short of saying that he brought the matter

to the trial court’s attention. Instead, he said that it was obvious to the trial judge and

other people that counsel fell asleep. (7/10/14 Ginther Hr’g Tr. at 6, 14-16.)

       Petitioner’s mother also testified at the Ginther hearing that defense counsel

slept during trial. She admitted, however, that the only time she was in the courtroom

was near the end of the trial when she testified. Id. at 57-58.

       Defense counsel testified at the hearing that he was not aware of having fallen

asleep, and he denied Petitioner’s claim that the trial court adjourned the case one day

because defense counsel was sleeping. He explained that he had a condition known as

sleep apnea, which caused him to make noises that sound like snoring even when he is

not sleeping. (7/10/14 Ginther Hr’g Tr. at 35-37, 44-46.)

       The trial judge stated at the Ginther hearing that he did not notice defense

counsel falling asleep and that he would have stopped the trial if that occurred. Id. at

81-82. The Michigan Court of Appeals had “no reason to doubt the trial court’s

conclusion.” Flemister, 2014 WL 7441311, at 3 n.6.



                                              9
       The record tends to support the state courts’ implicit finding that defense counsel

did not sleep during Petitioner’s trial. Defense counsel was an active participant in the

proceedings. He cross-examined witnesses and made frequent objections. The record

does not support Petitioner’s contention that the trial court adjourned the trial one day

because defense counsel was sleeping.

       The state courts’ factual findings on the issue are presumed correct under 28

U.S.C. § 2254(e)(1), because Petitioner has not rebutted the presumption with clear and

convincing evidence. In addition, because the Strickland standard applies here,

whether counsel’s performance prejudiced the defense is relevant. Petitioner has not

shown that counsel’s allegedly deficient performance prejudiced his defense. Thus,

Petitioner has no right to relief on the basis of his claim.

              b. Failure to Object or File Motions

       Petitioner alleges next that his trial attorney failed to move to suppress the photo

array, which was shown to two of the victims, and also failed to object to the introduction

of fingerprint evidence. These claims lack merit because defense counsel did attempt

to suppress the photo array. He also joined in the co-defendant’s motion regarding the

reliability of the fingerprint evidence. (3/15/13 Mot. Hr’g Tr. at 5-17, 28-31.) The trial

court heard oral arguments on the motions and denied them from the bench. Id. at 43-

44. Counsel was “not ineffective merely for failing to obtain a desired ruling from the

[trial] court.” Hodge v. Haeberlin, 579 F.3d 627, 645 (6th Cir. 2009).




                                              10
              c. Failure to Move for Separate Juries or Separate Trials

       In his final claim about trial counsel, Petitioner alleges that his attorney should

have moved for a separate trial from Freeman or at least requested a separate jury.

Petitioner argues that he was convicted in part due to the joint trial because the jury was

permitted to hear about Freeman’s prior “bad acts” and Freeman’s statements to their

cousin Spencer Flemister.

       The Michigan Court of Appeals opined that this was the only non-frivolous claim

that Petitioner raised on appeal. The Court of Appeals went on to say that “even this

assertion fail[ed] to demonstrate ineffective assistance.” Flemister, 2014 WL 7441311,

at *3. In reaching this conclusion, the Court of Appeals correctly pointed out that, at the

Ginther hearing, defense counsel “stated that he considered whether to request a

separate trial, but decided against it because neither defendant placed blame on the

other, or sought to exonerate himself at the expense of the other.” Id.; see also 7/10/14

Ginther Hr’g Tr. at 28-29, 34 (defense counsel’s testimony that he did not see the need

to sever the cases because the two defendants were not pointing fingers at each other).

       Defense counsel admitted at the Ginther hearing that separate juries would have

been beneficial, but he stated that he did not think he had a right to move for separate

juries because neither defendant was blaming the other defendant. (7/10/14 Ginther

Hr’g Tr. at 32-33.) This was a reasonable conclusion, as Freeman did not have an

antagonistic defense.

       The trial court’s jury instructions, moreover, mitigated any prejudice that may

have resulted from the joint trial. The trial court explained that the jurors must evaluate

                                             11
the evidence separately as to each defendant and reach a decision on each count as it

applied to each defendant. The court also stated that, if the jurors reached a decision

about one defendant on one count, they did not have to render the same verdict on the

other defendant. (6/18/13 Trial Tr. at 164.)

       As for the prior “bad acts” evidence, the trial court instructed the jurors that they

could consider the evidence only when determining whether the evidence tended to

show that the defendants had a plan, system, or characteristic scheme. The trial court

charged the jurors not to consider the evidence for any other purpose. Id. at 172-73.

       The trial court also instructed the jurors on how to evaluate Spencer Flemister’s

testimony. Id. at 173-74. Furthermore, as the Michigan Court of Appeals pointed out on

review of Petitioner’s claim, the prosecution could have produced Spencer Flemister as

a witness even if Petitioner had been tried without Freeman.

       To conclude, defense counsel arguably satisfied Strickland’s deferential

standard. Even if he was remiss in failing to seek a separate trial or separate jury, the

deficient performance did not prejudice Petitioner. Two of the three instances of prior

“bad acts” did not involve Petitioner, and evidence about a third incident that did involve

Petitioner could have been admitted if he had a separate trial. The prosecution also

could have produced Spencer Flemister at a separate trial.

       The state court’s conclusion - that Petitioner claims about defense counsel

lacked merit – was not contrary to, or an unreasonable application of, Strickland.

Habeas relief is not warranted on Petitioner’s claim.



                                               12
B. The Alleged Violation of the Confrontation Clause

       Petitioner alleges that the trial court deprived him of his constitutional right to

confront the witnesses against him by allowing the jury to hear statements that Freeman

made to Spencer Flemister before trial. According to Spencer, Freeman informed him

that, on the night of the crimes, he and Petitioner spotted an older man walking down

the street while they were looking for someone to rob. Freeman told Petitioner to “get”

the man. Petitioner then got out of the car and robbed the man. (6/17/13 Trial Tr. at 96-

98.) Petitioner argues that this testimony violated his right to confront the witnesses

against him because Freeman did not testify at their joint trial, and he could not cross-

examine him about his pretrial statements to Spencer.

       The Michigan Court of Appeals concluded on review of Petitioner’s claim that the

trial court properly admitted Spencer Flemister’s testimony about Freeman’s

statements, because the statements were not testimonial. The Court of Appeals also

determined that the statements were admissible under an exception to Michigan’s

hearsay rule. Finally, the Court of Appeals stated that any error in admitting the

statements was harmless due to the overwhelming evidence against Petitioner and the

fact that Spencer Flemister also testified about Petitioner’s admissions to him.

       1. Clearly Established Federal Law

       The Sixth Amendment to the United States Constitution guarantees defendants

in criminal cases the right to be confronted with the witnesses against them. U.S.

CONST. amend. VI. This right is “applicable to the States through the Fourteenth



                                              13
Amendment,” Idaho v. Wright, 497 U.S. 805, 813 (1990), and it “includes the right to

cross-examine witnesses.” Richardson v. Marsh, 481 U.S. 200, 206 (1987).

       “The Amendment contemplates that a witness who makes testimonial statements

admitted against a defendant will ordinarily be present at trial for cross-examination, and

that if the witness is unavailable, his prior testimony will be introduced only if the

defendant had a prior opportunity to cross-examine him.” Giles v. California, 554 U.S.

353, 358 (2008) (citing Crawford v. Washington, 541 U.S. 36, 68 (2004)). Stated

differently, “[w]here testimonial evidence is at issue, . . . the Sixth Amendment demands

what the common law required: unavailability and a prior opportunity for cross-

examination.” Crawford, 541 U.S. at 68.

       Freeman was unavailable at trial because he exercised his right not to testify,

and there was no prior opportunity to cross-examine him. The Confrontation Clause,

however, applies only to testimonial statements. Davis v. Washington, 547 U.S. 813,

821 (2006) (citing Crawford, 541 U.S. at 51).

       A statement is testimonial if a reasonable person in the declarant's
       position would have anticipated the use of the statement in a criminal
       proceeding. United States v. Cromer, 389 F.3d 662, 675 (6th Cir.2004).
       Thus, statements made to police in the course of an official investigation
       are testimonial. United States v. Gibson, 409 F.3d 325, 338 (6th Cir.
       2005). By contrast, statements made to friends and acquaintances are
       non-testimonial. See Crawford, 541 U.S. at 51, 124 S.Ct. 1354 (“An
       accuser who makes a formal statement to government officers bears
       testimony in a sense that a person who makes a casual remark to an
       acquaintance does not.”); United States v. Johnson, 440 F.3d 832, 843
       (6th Cir. 2006) (holding statements non-testimonial because defendant
       had a “longstanding and close association” with declarant); United States
       v. McCullough, 150 Fed. Appx. 507, 509 (6th Cir. 2005) (holding
       statements to a “companion” non-testimonial).


                                              14
United States v. Boyd, 640 F.3d 657, 665 (6th Cir. 2011).

        2. Application

        Freeman made his disputed remarks to Spencer Flemister while the two of them

were in a holding cell for an unrelated crime. Freeman could not have anticipated that

his comments to a close relative would be used against him in an unrelated criminal

proceeding. Spencer, in fact, testified that he did not want to be testifying against his

cousins and that he was testifying pursuant to a plea agreement. (6/17/13 Trial Tr. at

80-81, 84-85.) Therefore, Freeman’s remarks to Spencer were not testimonial, and

Petitioner’s right of confrontation was not violated by Spencer’s testimony about

Freeman’s statements implicating Petitioner in the crimes committed on December 7,

2011.

        Furthermore, errors under the Confrontation Clause are subject to harmless error

analysis. Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986); Vasquez v. Jones, 496

F.3d 564, 574 (6th Cir. 2007). On habeas review, an error is considered harmless

unless it had a “substantial and injurious effect or influence in determining the jury’s

verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993).

        Spencer Flemister testified not only about Freeman’s statements to him, but also

about Petitioner’s statements to him. According to Spencer, when he asked Petitioner

why the police were looking for him, Petitioner told him that he and Freeman stole a

van, looked for a victim, robbed an old man that was walking down the street, and took

the man back to a house on Edinborough. Petitioner further admitted to Spencer that

he and the man went inside the house while Freeman stayed in the car. Once inside

                                             15
the house, the man reached for a gun. Petitioner then shot the man in the head and

took some jewelry, which he later pawned. (6/17/13 Trial Tr. at 85-93.)

       In light of Spencer’s testimony about Petitioner’s admissions and the other

overwhelming evidence against Petitioner, Freeman’s statements to Spencer in all

likelihood did not have a substantial and injurious effect on the jury’s verdict. Therefore,

the alleged error under the Confrontation Clause was harmless, in addition to being

meritless.

                                      IV. Conclusion

       The state appellate court’s adjudication of Petitioner’s claims was not contrary to

Supreme Court precedent, an unreasonable application of Supreme Court precedent, or

an unreasonable determination of the facts. The Court, therefore, denies Petitioner’s

application for the writ of habeas corpus.

       Petitioner may not appeal this opinion and order without a certificate of

appealability, 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1), and a certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Reasonable jurists could not conclude that Petitioner’s claims deserve

encouragement to proceed further. Accordingly, the Court declines to issue a certificate

                                             16
of appealability. The Court nevertheless will allow Petitioner to proceed in forma

pauperis on appeal, because the Court allowed him to proceed in forma pauperis in this

action, and an appeal could be taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R.

App. P. 24(a)(3)(A).



                                         s/ Victoria A. Roberts
                                         VICTORIA A. ROBERTS
                                         UNITED STATES DISTRICT JUDGE
Dated: 4/12/19




                                           17
